            Case 2:21-cr-00045-WB Document 1 Filed 02/23/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
 UNITED STATES OF AMERICA
                                                    CRIMINAL NO. 21-___
                                                :
                                                    DATE FILED:
                v.
                                                    VIOLATION:
                                                :
                                                    18 U.S.C. § 656 (bank embezzlement by a
                                                    bank employee – 1 count)
 JONNEL PERKINS
                                                    Notice of Forfeiture
                                                :



                                         INFORMATION

                                               COUNT ONE


THE UNITED STATES ATTORNEY CHARGES THAT:

At all times material to this information:

       1.      Citizens Bank was a financial institution whose deposits were insured by the Federal

Deposit Insurance Corporation.

       2.      Defendant Jonnel Perkins was an assistant manager at Citizens Bank, at 6324 Stenton

Avenue, in Philadelphia, Pennsylvania.

       3.      From on or about June 25, 2019 through on or about September 26, 2019, in the Eastern

District of Pennsylvania, defendant

                                             JONNEL PERKINS,

being an employee, that is, a Retail Relationship Banker of Citizens Bank, the deposits of which were

insured by the Federal Deposit Insurance Corporation, knowingly embezzled, abstracted, purloined, and
            Case 2:21-cr-00045-WB Document 1 Filed 02/23/21 Page 2 of 4



willfully misapplied approximately $207,450.00 in moneys and funds of, and money and funds

intrusted to the custody and case of Citizens Bank.

               In violation of Title 18, United States Code, Section 656.




                                                2
              Case 2:21-cr-00045-WB Document 1 Filed 02/23/21 Page 3 of 4




                                     NOTICE OF FORFEITURE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

                 1.        As a result of the violation of Title 18, United States Code, Section

656, set forth in this information, defendant

                                          JONNEL PERKINS

shall forfeit to the United States of America any property constituting, or derived from, proceeds

she obtained directly or indirectly, as a result of such violation; including but not limited to the

sum of $207,450.00.

                 2.        If any of the property subject to forfeiture, as a result of any act or

commission of the defendant:

                 (a) cannot be located upon the exercise of due diligence;

                 (b) has been transferred or sold to, or deposited with, a third party;

                 (c) has been placed beyond the jurisdiction of the Court;

                 (d) has been substantially diminished in value; or

                 (e) has been commingled with other property which cannot be divided without

                      difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to

seek forfeiture of any other property of the defendant(s) up to the value of the property subject to

forfeiture.

        All pursuant to Title 18, United States Code, Section 982(a)(2).




                                                         JENNIFER ARBITTIER WILLIAMS
                                                         Acting United States Attorney




                                                     3
Case 2:21-cr-00045-WB Document 1 Filed 02/23/21 Page 4 of 4




No._ _ _ _ _ _ _ _ _ _
                UNITED STATES DISTRICT COURT

                        Eastern District of Pennsylvania

                                   Criminal Division

            THE UNITED STATES OF AMERICA
                                                      vs.

                                      JONNEL PERKINS
                                    INFORMATION

                                             Count

 18 U.S.C. § 656 (bank embezzlement by a bank employee – 1 count)
                        Notice of Forfeiture
                                            A true bill.

                     _____________________________________________________________________
                                            Foreman
         Filed in open court this _________________________________day,
               Of ________________________A.D. 20_____________
           __________________________________________________________________________________________
                                              Clerk
                                Bail, $___________________________
